Filed:   January 13, 1999

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                             No. 98-4112
                             (CR-96-188)



United States of America,

                                                 Plaintiff - Appellee,

           versus


Joey Eugene Bess,
                                               Defendant - Appellant.



                              O R D E R



     The court amends its opinion filed January 12, 1999, as

follows:
     On page 3, footnote *, line 2 -- the citation to Singleton is

corrected to read "(10th Cir. 19 98)."
                                       For the Court - By Direction



                                          /s/ Patricia S. Connor
                                                   Clerk
UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 98-4112

JOEY EUGENE BESS,
Defendant-Appellant.

Appeal from the United States District Court
for the Southern District of West Virginia, at Charleston.
Charles H. Haden II, Chief District Judge.
(CR-96-188)

Submitted: November 17, 1998

Decided: January 12, 1999

Before WIDENER, LUTTIG, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Arthur T. Ciccarello, CICCARELLO, DEL GIUDICE & LAFON,
Charleston, West Virginia, for Appellant. Rebecca A. Betts, United
States Attorney, Stephen W. Haynie, Assistant United States Attor-
ney, Charleston, West Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Joey Eugene Bess appeals from his conviction for conspiring to
distribute and possess methamphetamine with the intent to distribute,
possession of methamphetamine and marijuana with the intent to dis-
tribute, use and carry of a firearm during and in relation to a drug traf-
ficking crime, and aiding and abetting in violation of 18 U.S.C. § 2
(1994); 18 U.S.C.A. § 924(c)(1) (West 1994 & Supp. 1998); 21
U.S.C. §§ 841(a)(1), 846 (1994). Bess raises only one issue on appeal
--that the search which resulted in the discovery and seizure of the
drugs with which he was charged was based upon an improper and
illegal search warrant. We disagree, and affirm his conviction.

According to the record presented on appeal the Nitro Police
Department received an anonymous phone call from a woman who
stated that a Joyce Witt, residing at 712 Washington Avenue, had just
received a large quantity of methamphetamine from Florida. This
informant also stated that another woman, named Kellie, was going
to take some of this methamphetamine to sell in another city. In
response to this tip, officers drove past Witt's residence and observed
a vehicle with Florida plates.

A short time later, they observed a woman leaving the residence in
a truck. The police stopped the truck, and learned that the driver's
name was Kellie Mitchell. They also discovered that she had a 40 cal-
iber semi-automatic pistol, marijuana, and approximately two ounces
of methamphetamine packaged in several individual bags. Based on
this information, police obtained a warrant to search Witt's home.
This search revealed large quantities of methamphetamine and mari-
juana, and smaller amounts of cocaine. Two firearms and some of the
aforementioned narcotics were found in plain view on a table by
which Bess was seated.

Assuming arguendo that Bess has standing to contest the search,
because he did not object to the sufficiency of the warrant at trial, this
Court reviews for plain error. See United States v. Olano, 507 U.S.
725, 731-32 (1993). Search warrants must be supported by probable
cause to satisfy the dictates of the Fourth Amendment. See United

                     2
States v. Harris, 403 U.S. 573, 577 (1971). Probable cause is deter-
mined by examining the totality of the circumstances. See Illinois v.
Gates, 462 U.S. 213, 238 (1983). In determining whether an anony-
mous tip can form the basis of probable cause, the degree to which
the tip is corroborated by the police is an important consideration in
the totality of the circumstances test. See United States v. Wilhelm, 80
F.3d 116, 119 (4th Cir. 1996).

In this case, police investigation corroborated the facts that Witt
had a visitor from Florida, and that a woman named Kellie would take
methamphetamine from the house for sale in another city. While the
former of these two facts is nothing more than corroboration of an
innocent detail, the latter is not. Rather, it is direct confirmation of
illegal activity. Thus, notwithstanding Bess' arguments to the con-
trary, we conclude that the warrant, based upon this corroborated tip,
was supported by probable cause. Accordingly, we affirm his convic-
tion. We dispense with oral argument because the facts and legal con-
tentions are adequately presented in the materials before the court and
argument would not aid the decisional process.

AFFIRMED*
_________________________________________________________________

*We decline to adopt as the rule in this circuit the decision in United
States v. Singleton, 144 F.3d 1343 (10th Cir. 1998) (vacated by the en
banc court July 10, 1998, which en banc court has not issued its deci-
sion).

                    3